Exhibit 10.2

R&G ACQUISITION HOLDINGS CORPORATION

ARTICLES OF AMENDMENT

DESIGNATING

9.5% SERIES A NONCUMULATIVE PERPETUAL PREFERRED STOCK

I.

The name of the corporation is “R&G Acquisition Holdings Corporation” (the
“Company”).

II.

These Articles of Amendment (the “Amendment”) add the following as a new
Section 4.7 to the Company’s Amended and Restated Articles of Incorporation (as
amended, the “Articles”), to designate and set forth the terms of a series of
Preferred Stock. Any terms used but not defined in this Amendment shall have the
meanings set forth in the Articles:

1. Designation. The distinctive designation of the series of Preferred Stock
established hereby shall be the “9.5% Series A Noncumulative Perpetual Preferred
Stock” (the “Series A Preferred Stock”).

2. Number of Shares. The total number of shares of Series A Preferred Stock
shall be 150,000 shares, $.01 par value per share. The number of shares of
Series A Preferred Stock may from time to time be decreased (but not below the
number then outstanding) by the Board of Directors, but may not be increased.

3. Dividends.

(a) The holders of shares of Series A Preferred Stock shall be entitled to
receive, when, as and if declared by the Company’s Board of Directors, out of
funds of the Company legally available therefor, cash dividends at the rate of
9.5% per annum of the $1,000 stated value per share (the “Stated Value”) of the
Series A Preferred Stock per year, or $95.00 per Share of Series A Preferred
Stock annually. Such dividends shall be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each year, commencing on
June 30, 2006 (each, a “Dividend Payment Date”). If a Dividend Payment Date is
not a Business Day (as defined below), then the dividend that otherwise would
have been payable on such Dividend Payment Date may be paid on the next
succeeding Business Day with the same force and effect as if paid on the
Dividend Payment Date, and no interest or additional dividends or other sums
shall accrue or be payable on the amount so payable from the Dividend Payment
Date to such next succeeding Business Day. A “Business Day” means any day, other
than a Saturday or a Sunday, that is neither a legal holiday nor a day on which
banking institutions in New York, New York or Orlando, Florida are authorized or
required by law, regulation or executive order to close. The amount of any
dividend payable on the Series A Preferred Stock for any full Dividend Period
(as defined below) or any partial Dividend Period shall be prorated and computed
and paid on the basis of a 360-day year and the actual number of days elapsed in
the relevant Dividend Period (it being understood that the initial dividend
payable on June 30, 2006 may be for less than a full Dividend Period and will
reflect dividends accumulated from and including the original issue date through
and including June 30, 2006). A “Dividend Period” shall mean the period from and
including the Original Issue Date to and including the first Dividend Payment
Date, and each subsequent period from and excluding a Dividend Payment Date to
and including the next succeeding Dividend Payment Date. Dividends will be
payable to holders of



--------------------------------------------------------------------------------

record as they appear in the shareholder records of the Company at the close of
business on the applicable record date, which shall be the 15th day of the
calendar month in which the Dividend Payment Date falls (each, a “Dividend
Record Date”).

(b) Dividends payable on the Series A Preferred Stock shall not accumulate.

(c) No dividends on the Series A Preferred Stock shall be declared by the
Company’s Board of Directors or paid or set apart for payment by the Company at
such time as the terms and provisions of any agreement of the Company, including
any agreement relating to its indebtedness and any related waiver or amendment
thereto, prohibits such declaration, payment or setting apart for payment or
provides that such declaration, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such declaration or
payment is restricted or prohibited by law.

(d) Except as provided in Section 3(e) below, unless dividends on the Series A
Preferred Stock for the then current Dividend Period shall have been or are
declared and paid in cash, and the Company has declared and paid dividends on
each Dividend Payment Date for the preceding six (6) Dividend Periods, no
dividends shall be declared by the Company’s Board of Directors or paid or set
apart for payment by the Company, and no other distribution of cash or other
property may be declared or made, directly or indirectly, on or with respect to
any shares of the Company’s common stock, $.01 par value per share (the “Common
Stock”), or shares of any other class or series of the Company’s capital stock
ranking, as to dividends, junior to the Series A Preferred Stock (other than a
dividend paid in shares of Common Stock or in shares of any other class or
series of the Company’s capital stock ranking junior to the Series A Preferred
Stock as to (i) dividends and (ii) upon liquidation) on the related Dividend
Payment Date or during the immediately succeeding Dividend Period), nor shall
any Shares of Common Stock, or any other Shares of the Company ranking, as to
dividends or upon liquidation, on a parity with (“Parity Shares”), or junior to,
the Series A Preferred Stock, be redeemed, purchased or otherwise acquired for
any consideration (nor shall any funds be paid to or made available for a
sinking fund for the redemption or retirement, purchase or reduction of any such
shares) by the Company (except by conversion into or exchange for other shares
of Company capital stock ranking junior to the Series A Preferred Stock as to
dividends and upon liquidation) on such Dividend Payment Date or during the
immediately succeeding Dividend Period.

(e) When dividends are not paid in full (or a sum sufficient for such full
payment is not set apart by the Company) upon the Series A Preferred Stock and
any other series of preferred stock issued by the Company ranking on a parity as
to dividends with the Series A Preferred Stock, if any, all dividends declared
upon the Series A Preferred Stock and any such other series of Parity Shares
shall be declared pro rata so that the amount of dividends declared per share of
Series A Preferred Stock and such other series of Parity Shares shall in all
cases bear to each other the same ratio that the dividends per share on the
Series A Preferred Stock and such other series of Parity Shares bear to each
other.

(f) All dividends paid with respect to shares of the Series A Preferred Stock
shall be paid pro rata to the holders of such Shares entitled thereto. Holders
of shares of Series A Preferred Stock shall not be entitled to any dividend,
whether payable in cash, property or Shares of any class or series (including
the Series A Preferred Stock), in excess of the dividends on the Series A
Preferred Stock as provided herein.

4. Liquidation Preference.

(a) Upon any voluntary or involuntary liquidation, dissolution or winding-up of
the affairs of the Company (each, a “Liquidation”), the holders of shares of
Series A Preferred Stock shall be entitled to be paid out of the assets of the
Company legally available for distribution to its shareholders a liquidation

 

-2-



--------------------------------------------------------------------------------

preference of $1,000 per share of Series A Preferred Stock plus all accrued
dividends since the last Dividend Payment Date (the “Liquidation Preference”),
before any distribution or payment shall be made to holders of Shares of Common
Stock or any other class or series of capital stock of the Company ranking
junior to the Series A Preferred Stock as to liquidation rights. In the event
that, upon such Liquidation, the available assets of the Company are
insufficient to pay the amount of the liquidating distributions on all
outstanding shares of Series A Preferred Stock and the corresponding amounts
payable on all Parity Shares, if any, having the same Liquidation Preference,
then the holders of the Series A Preferred Stock and all other such classes or
series of Parity Shares shall share ratably in any such distribution of assets
in proportion to the full liquidating distributions to which they would
otherwise be respectively entitled, and the holders of the shares of Series A
Preferred Stock will not be entitled to any further participation in any
distribution of assets by the Company.

(b) Written notice of any Liquidation, stating the payment date or dates and the
place or places on and at which the amounts distributable as a result thereof
shall be payable, shall be given by first class mail, postage paid, not less
than 30 nor more than 60 days prior to the first payment date stated therein, to
each record holder of shares of Series A Preferred Stock at the respective
addresses of such holders as they appear on the Company’s stock transfer
records.

(c) After payment to the holders of the Series A Preferred Stock of the full
liquidation amounts provided in this Section 4, the holders of the Series A
Preferred Stock, as such, will have no right or claim to any of the remaining
assets of the Company.

5. Redemption.

(a) Optional Redemption by the Company. Except as provided in Sections 5(c) and
(d) below, shares of Series A Preferred Stock shall not be redeemable, in whole
or in part, by the Company prior to seven (7) years from the date of issuance
(the “Redemption Availability Date”). On and after such Redemption Availability
Date, the Company may, at its option and subject to prior approval of the Board
of Governors of the Federal Reserve System or its delegee (the “Federal
Reserve”), redeem the shares of Series A Preferred Stock at any time and from
time to time, in whole or in part, at a price per share (the “Redemption
Price”), payable in cash, of $1,000 per preferred share, together with all
accrued but unpaid dividends since the last scheduled Dividend Payment Date on
the date fixed for redemption (the “Redemption Date”), to the fullest extent the
Company has funds legally available therefor. The Series A Preferred Stock has
no stated maturity and will not be subject to any sinking fund or mandatory
redemption provisions (except as set forth in Section 5(c) below). The Company
shall not purchase, before or after the applicable Redemption Availability Date
for the shares of Series A Preferred Stock, either at a public or private sale
or by tender offer, all or part of such shares, except pursuant to an offer made
on the same terms and conditions to all holders of such shares, subject to the
provisions of applicable law.

(b) Procedures for Redemption.

(i) A notice of redemption shall be mailed by the Company, postage paid, not
more than 60 days prior to the Redemption Date, to each record holder of shares
of Series A Preferred Stock at the respective addresses of such holders as they
appear on the Company’s stock transfer records. In addition to any information
required by law, such notice shall state: (i) the Redemption Date; (ii) the
number of shares of Series A Preferred Stock to be redeemed; (iii) the
Redemption Price; and (iv) the place or places where certificates for such
shares are to be surrendered for payment of the Redemption Price. If fewer than
all the shares of Series A Preferred Stock held by any holder are to be
redeemed, the notice mailed to such holder shall also specify the number of
shares of Series A Preferred Stock to be redeemed from such holder. No failure
to provide such notice or any defect therein or in the mailing

 

-3-



--------------------------------------------------------------------------------

thereof shall affect the validity of the proceedings for the redemption of any
shares of Series A Preferred Stock, except as to the holder to whom the Company
has failed to give notice or except as to the holder to whom notice was
defective. In order to facilitate the redemption of shares of Series A Preferred
Stock, the Company’s Board of Directors may fix a record date for the
determination of the shares of Series A Preferred Stock to be redeemed, such
record date not to be less than 30 or more than 60 days prior to the date fixed
for such redemption.

(ii) If notice has been given as provided above, and provided further that on or
before the Redemption Date specified in such notice, all funds necessary for
such redemption shall, subject to Section 5(b)(iii) below, have been irrevocably
set aside by the Company, separate and apart from its other funds, in trust with
an independent bank that is a member of the FDIC having capital and surplus of
not less than $500,000,000 (an “Eligible Trustee”) for the pro rata benefit of
the holders of the shares of the Series A Preferred Stock so called for
redemption, so as to be, and to continue to be available therefore, then, from
and after the Redemption Date (unless the Company defaults in the payment of the
Redemption Price), said shares shall no longer be deemed to be outstanding and
all rights of the holders thereof, as such, (except the right to receive the
Redemption Price) shall cease. Upon surrender, in accordance with such notice,
of the certificates for any shares of Series A Preferred Stock so redeemed
(properly endorsed or assigned for transfer, as the Company may require and the
notice shall so state), such shares of Series A Preferred Stock shall be
redeemed by the Company at the Redemption Price. In case fewer than all of the
shares of Series A Preferred Stock represented by any such certificate are
redeemed, a new certificate or certificates shall be issued representing the
unredeemed shares of Series A Preferred Stock without cost to the holder(s)
thereof; provided the Company shall have no obligation to issue any fractional
shares of Series A Preferred Stock, but instead shall pay the holder the
proportionate amount of the Redemption Price of such fractional shares.

(iii) Any funds deposited with an Eligible Trustee as contemplated by
Section 5(b)(ii) shall be irrevocably set aside by the Company except that:
(A) the Company shall be entitled to receive from the Eligible Trustee where
such funds have been deposited, the interest or other earnings, if any, earned
on any funds so deposited in trust, and the holders of any shares of Series A
Preferred Stock redeemed shall have no claim to such interest or other earnings;
and (B) subject to applicable laws, any balance of funds so deposited by the
Company and unclaimed by the holders of the shares of Series A Preferred Stock
entitled thereto at the expiration of two years from the applicable Redemption
Date shall be repaid to the Company, together with any interest or other
earnings earned thereon, and after such repayment, the holders of the shares of
Series A Preferred Stock entitled to the funds so repaid shall look only to the
Company for payment, which shall be without interest or other earnings.

(iv) Unless full dividends on all shares of Series A Preferred Stock have been
declared and paid in cash for each of the last six (6) consecutive prior
Dividend Periods, or declared and a sum sufficient for the payment thereof in
cash set apart for payment for the current Dividend Period, the Company shall
not purchase or otherwise acquire, directly or indirectly, any shares of the
Company’s capital stock ranking junior to the shares of Series A Preferred
Stock. If fewer than all of the shares of Series A Preferred Stock outstanding
are to be redeemed pursuant to this Section 5, the Company shall call for
redemption shares of Series A Preferred Stock pro rata among the holders, the
number of shares of Series A Preferred Stock held of record by each holder (with
any necessary adjustments to avoid any outstanding fractional shares). If fewer
than all the shares of Series A Preferred Stock represented by any share
certificate are to be so redeemed, the Company shall issue a new certificate for
the shares not redeemed, provided the Company shall have no obligation to issue
any fractional shares of Series A Preferred Stock, but instead shall pay the
holder the proportionate amount of the Redemption Price of such fractional
Shares.

 

-4-



--------------------------------------------------------------------------------

(v) All shares of the Series A Preferred Stock redeemed or repurchased pursuant
to this Section 5 shall be retired and canceled and shall not be available for
reissuance.

(c) Automatic Redemption. Shares of the Series A Preferred Stock are
automatically redeemable, subject to prior Federal Reserve approval, solely upon
the occurrence of a “Change in Control” of the Company, R&G Financial
Corporation (“RGF”) or R-G Crown Bank (“Crown Bank”), in whole but not in part,
at a cash redemption price equal to 110% of the Stated Value of such shares (an
“Automatic Redemption”) plus all accrued but unpaid dividends since the last
Dividend Payment Date. For purposes hereof, a Change in Control shall be deemed
to have occurred if (i) Crown Bank is a party to a merger, consolidation,
statutory share exchange, spin off, split off, liquidation or any other
transaction as a result of which the Company no longer owns 100% of Crown Bank’s
capital stock of all classes and series (including, for the purposes of this
provision, all securities or instruments exercisable, convertible or
exchangeable for such capital stock), or Crown Bank is a party to a sale of all
or substantially all of its assets, whether in a single transaction or series of
transactions (individually and collectively, a “Reorganization”); (ii) shares of
capital stock of Crown Bank shall become subject to any security interest,
mortgage, pledge or negative pledge, hypothecation, lien, encumbrance, or
adverse equities or claims; (iii) the Company or RGF is party to a
Reorganization as a result of which RGF no longer owns 100% of the Company’s
capital stock of all classes and series (including, for the purposes of this
provision, all securities or instruments exercisable, convertible or
exchangeable for such capital stock); (iv) any “person” (as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or persons acting together or in concert (including any
“group”), and who are not, at the date hereof, beneficial owners (as defined in
Rule 13(d) under the Exchange Act), individually or collectively, of 25% or more
of any class or series of securities of RGF, the Company or Crown Bank shall
become the beneficial owner of securities of RGF, the Company or Crown Bank, or
securities or instruments exercisable, convertible or exchangeable for such
securities representing 25% or more of the voting power of either any individual
class of securities or of any classes which vote together with RGF’s, the
Company’s or Crown Bank’s then outstanding securities; or (v) a change in a
majority of the persons serving on the Board of Directors of RGF from those
persons serving as RGF directors on the date hereof (“Existing Directors”),
provided, however, new directors nominated or elected by a majority of the Board
of Directors shall be deemed Existing Directors for purposes hereof. Without
affecting or limiting any rights, privileges or powers of holders of Series A
Preferred Stock, in the event of a Change in Control where (i) any of RGF, the
Company or Crown Bank (w) is not well capitalized, (x) is not in compliance with
regulatory capital adequacy requirements, or (y) has not received approval from
applicable regulatory authorities for any redemption of the Series A Preferred
Stock or for any instrument issued by any depository institution subsidiary of
RGF or the Company into which such Series A Preferred Stock is convertible, or
(ii) any depository institution subsidiary of RGF or the Company is not well
capitalized for purposes of the prompt corrective action rules of its primary
federal regulatory authority, then, notwithstanding that a Change in Control has
occurred, holders of Series A Preferred Stock shall not have rights to Automatic
Redemption hereunder, unless and until such Automatic Redemption is approved by
the Federal Reserve.

(d) Subject to the approval of the Federal Reserve, the Company shall redeem the
shares of the Series A Preferred Stock prior to the expiration of seven
(7) years to the full extent of the proceeds received by the Company upon any
redemption of RGF’s 9.5% Series E Noncumulative Perpetual Preferred Stock held
by the Company.

 

-5-



--------------------------------------------------------------------------------

6. Voting Rights.

(a) Holders of the Series A Preferred Stock shall not have any voting rights,
except as set forth in this Amendment.

(b) So long as any shares of Series A Preferred Stock remain outstanding, the
Company shall not: (i) without the affirmative vote or consent of the holders of
at least 66 2/3% of the total outstanding shares of Series A Preferred Stock and
of any Parity Shares, if any, given in person or by proxy, either in writing or
at a meeting (voting together as a single class with all other series of Parity
Shares of the Company upon which like voting rights have been conferred or are
exercisable without regard to series), authorize or create, or increase the
authorized or issued amount of, any Parity Shares or any class or series of
shares of capital stock ranking senior to the Series A Preferred Stock with
respect to payment of dividends or the distribution of assets upon the
Liquidation of the Company or reclassify any authorized Shares of the Company
into such Shares, or create, authorize or issue any obligation or security
convertible into, exchangeable for, or evidencing the right to purchase any
Parity Shares, any Shares ranking senior in priority to the Series A Preferred
Stock; or (ii) without the affirmative vote or consent of the holders of at
least 66 2/3% of the outstanding Series A Preferred Stock, voting as a separate
class, amend, alter or repeal the provisions of, or add any provision to, the
Articles or this Amendment, whether by merger, consolidation, statutory share
exchange or sale, transfer or conveyance of all or substantially all of its
assets, or otherwise (each such event specified in clauses (i) and (ii), an
“Event”), so as to materially and adversely affect any right, preference,
privilege or voting or other powers of the shares of Series A Preferred Stock or
the holders thereof; and provided, further, that any increase in the number of
authorized shares of Series A Preferred Stock or the creation or issuance of any
other class or series of shares of the capital stock of the Company, in each
case which are Parity Shares or which rank senior to the Series A Preferred
Stock with respect to the payment of dividends or distributions of assets upon
Liquidation, shall be deemed to materially and adversely affect such rights,
preferences, privileges or voting or other powers of shares of Series A
Preferred Stock, and the holders of Series A Preferred Stock shall have the
right to vote on any such increase, creation or issuance as a separate class.

(c) The foregoing voting provisions of this Section 6 shall not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required shall be effected, all outstanding shares of Series A Preferred
Stock shall have been redeemed or called for redemption upon proper notice and
sufficient funds, in cash, shall have been deposited in trust with an Eligible
Trustee to effect such redemption.

(d) On each matter submitted to a vote of the holders of the Series A Preferred
Stock in accordance with Section 6(b), or as otherwise required by law, each
share of Series A Preferred Stock shall be entitled to one vote, except that
when any other series of Preferred Stock of the Company shall have the right to
vote with the Series A Preferred Stock as a single class on any matter, the
Series A Preferred Stock and such other series shall have with respect to such
matters, shall have the aggregate number of votes in the same proportion to all
votes of Preferred Stock as the total Liquidation preference of all shares of
the Series A Preferred Stock bears to the aggregate liquidation preference of
all outstanding shares of Preferred Stock. With respect to each share of
Series A Preferred Stock, the holder thereof may designate a proxy, with each
such proxy having the right to vote on behalf of the holder.

7. Conversion or Exchange. The shares of Series A Preferred Stock are not
convertible into or exchangeable for any other property or securities of the
Company; provided, however that, to the extent that the Series A Preferred Stock
becomes no longer fully eligible for Tier 1 capital treatment under applicable
regulatory capital rules promulgated by the Federal Reserve, such portion of the
shares of Series A Preferred Stock, if any, as the Company may determine and as
shall be acceptable to the Office of Thrift Supervision (“OTS”,) shall be, upon
five (5) Business Days written notice to the holders thereof,

 

-6-



--------------------------------------------------------------------------------

exchangeable into preferred stock of Crown Bank having identical terms to the
terms of Series A Preferred Stock. The Company shall use its commercially
reasonable best efforts to obtain OTS approval of any such exchange.

8. Ranking. In respect of rights to the payment of dividends and the
distribution of assets in the event of any Liquidation of the Company, the
shares of the Series A Preferred Stock shall rank senior and prior to the
Company’s Common Stock and to any other Shares, subject to any other Parity
Shares or senior securities being approved by the affirmative vote of the
Series A Preferred Stock required by Section 6 above. The Series A Preferred
Stock will rank junior to all of the Company’s indebtedness. For purposes of
this Section 8, debt securities of the Company that are convertible into or
exchangeable for Company Shares or any other debt securities of the Company
shall not constitute a class or series of shares of the capital stock of the
Company.

9. Future Transactions. For so long as any shares of the Series A Preferred
Stock shall be outstanding, upon the occurrence of a “Material Covenant
Violation” as defined in Section 2.6(e) of that certain Warrant to Purchase
Shares of Common Stock of R&G Financial Corporation issued in connection with
the authorization and issuance of this Series A Preferred Stock (whether or not
such Warrants remain outstanding) or in Section 7.2(e) of the Additional
Purchase Rights Investment Agreement dated as of March 27, 2006, the Company
shall, and RGF shall cause the Company to, use commercially reasonable best
efforts to seek and consummate the sale of Crown Bank or all or substantially
all of Crown Bank’s assets.

10. Headings, etc. The headings hereof are for convenience of reference only and
shall not affect the interpretation of any of the provisions hereof. The words
“include,” “including” and derivatives thereof shall be without limitation by
reason of enumeration or otherwise, the singular shall include the plural and
vice versa.

11. Severability of Provisions. If any preferences or other rights, voting
powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption of the shares of Series A
Preferred Stock set forth in these Articles are invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
preferences or other rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications or terms or conditions of
redemption of the shares of Series A Preferred Stock set forth in these Articles
that can be given effect without giving effect to the invalid, unlawful or
unenforceable provision shall, nevertheless, remain in full force and effect and
no preferences or other rights, voting powers, restrictions, limitations as to
dividends or other distributions, qualifications or terms or conditions of
redemption of the shares of Series A Preferred Stock herein set forth shall be
deemed dependent upon any other provision hereof unless so expressed herein.

12. Preemptive Rights. Holders of Series A Preferred Stock shall be entitled to
preemptive rights to subscribe for or acquire any unissued shares of Company
Preferred Stock of any class of series (whether now or hereafter authorized) or
securities of the Company convertible into or carrying a right to subscribe to
or acquire shares of Company Preferred Stock of any class or series.

13. Fiduciary Duty. The Company expressly undertakes and shall owe a fiduciary
duty to the holders of the Series A Preferred Stock.

14. Miscellaneous. Except as expressly provided otherwise, nothing herein is
intended to or shall limit the voting rights of holders of the Series A
Preferred Stock under the Florida Business Corporation Act.

 

-7-



--------------------------------------------------------------------------------

III.

This Amendment was adopted on March 27, 2006.

IV.

This Amendment was duly adopted by the sole shareholder of the Company, in
accordance with Section 607.0704 of the Florida Business Corporation Act.

IN WITNESS WHEREOF, R&G Financial Corporation has authorized and caused this
Amendment to be executed by its Chief Executive Officer and attested to by its
Secretary, as of this 27th day of March 2006.

 

Attest:

  R&G FINANCIAL CORPORATION

By:

 

 

  By:  

 

  Vicente Gregorio     Victor J. Galán   Secretary     Chief Executive Officer

 

-8-